DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 2nd to last line – it is unclear what is meant by the phrase “the cross section is 
constant in configuration”.  It is unclear how the cross section can be considered constant when it comprises no round segments.  For example, the cross section shown in fig. 6 is not constant, as the radial length or thickness of the plug is different at various locations around the longitudinal axis of the connection.  Clarification is needed.
	Claim 2 fails to further limit claim 1, as claim 1 recites “non-round segments” and claim 2 recites “various non-round segments”.  It is unclear how one recitation is different from the other, as both recite a plurality of non-round segments”.
Claim 5 recites the limitation "the entrance side" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, 2nd last line – it is unclear what is meant by the phrase “the cross section is 
constant”.  It is unclear how the cross section can be considered constant when it comprises no round segments.  For example, the cross section shown in fig. 6 is not constant, as the radial length or thickness of the plug is different at various locations around the longitudinal axis of the connection.  Clarification is needed.
Claim 11 recites the limitation "the entrance side" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. 2015/0176341.
In regard to claim 1, Hughes et al. discloses a rod section of a ground drilling rod, wherein the rod section is configured at its end as a plug connection and comprises at one end: 
(a) a connection plug (fig. 18) or 

In regard to claim 2,  wherein various non-round segments 1604 are formed.
In regard to claim 3, wherein the various non-round segments alternate along the circumference (see fig. 18).
In regard to claim 5, wherein an insertion segment (circular portion at the axial end of 1600 in fig. 18) is formed at the entrance side to the non-round segments 1604.
In regard to claim 6, inside the rod section there is present a plug connection 1702 for an electrical connection configured coaxially to the connection plug.
In regard to claim 7, Hughes et al. discloses a driving element for driving a ground drilling rod into the ground, being configured to engage with a rod section, wherein the driving element engaging with the rod section is configured: 
(a) as a connection plug (fig. 18) having on the outside a cross section with nonround segments 1604; or 
(b) as a connection socket (fig. 19), having on the inside a cross section with nonround segments 1704, while the cross section is constant.
In regard to claim 8, wherein various nonround segments 1604 are formed.
In regard to claim 9, wherein the segments 1604 alternate along the circumference.
In regard to claim 11, wherein an insertion segment circular portion at the axial end of 1600 in fig. 18) is formed at the entrance side to the nonround segments.
In regard to claim 12, wherein inside the driving element there is present a plug connection 1702 in the form an electrical connection socket for an electrical connection.

In regard to claim 14, a rod section system comprising two or more rod sections according to claim 1 (see fig. 2).
In regard to claim 15, a ground drilling device comprising a driving element according to claim 7 (see fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. 2015/0176341.
Hughes et al. discloses non-round segments as described above, but does not disclose the 
exact axial length of the non-round segments.  However, it would have been obvious to one of ordinary skill in the art to make the length of the non-round segments be 20 to 120 mm long because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas, Page, Emmerich, Sheirer, Hughes, Wilson, Hatherall, Vos and Klein disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679